OPINION — AG — ** MEDICAL EXAMINER — RELEASE OF INFORMATION ** THE STATE MEDICAL EXAMINER MAY RELEASE INFORMATION AS TO THE CAUSE AND MANNER OF DEATH AND THE RESULTS OF TOXICOLOGICAL EXAMINATIONS ONLY TO DISTRICT ATTORNEYS, AND LAW ENFORCEMENT OFFICERS MAKING A CRIMINAL INVESTIGATION IN CONNECTION WITH THE DEATH, AND THE NEXT OF KIN (RELATIVES) OF DECEDENT ONLY ON ORDER OF THE DISTRICT ATTORNEY. (PRIVACY, SECURITY) CITE: 63 O.S. 1971 942 [63-942], OPINION NO. SEPTEMBER 11, 1954 — MATHEWS, 63 O.S. 1971 949 [63-949] (PAUL C. DUNCAN)